Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is the broadest claim. Claim 1 recites: An apparatus of an ambulatory medical device, the apparatus comprising: an arrhythmia detection circuit including signal processing circuitry configured to: receive a cardiac signal representative of cardiac activity, apply an atrial arrhythmia detection criteria to the received cardiac signal, apply, in response to the applied atrial arrhythmia detection criteria producing a positive indication of a type of arrhythmia, an atrial arrhythmia confirmation criteria to the received cardiac signal, wherein the atrial arrhythmia confirmation criteria is different from the atrial arrhythmia detection criteria and is more specific to detection of the type of arrhythmia detected than the atrial arrhythmia detection criteria, a sensing event that causes false indications of detection of arrhythmia by one or both of the atrial arrhythmia detection criteria and the atrial arrhythmia confirmation criteria, and adjust, in response to the detected sensing event that causes false indications of detection of arrhythmia by one or both of the atrial arrhythmia detection criteria and the atrial arrhythmia confirmation criteria sensitivity or specificity of the atrial arrhythmia detection criteria and the atrial arrhythmia confirmation criteria. Additionally, claim 1 recites that the arrhythmia detection circuit adjust the sensitivity or specificity of the atrial arrhythmia detection criteria and the atrial arrhythmia confirmation criteria in response to detecting one or more of a number of pauses in cardiac depolarization in the received cardiac signal that exceeds a specified threshold number of pauses, a heart rate that is non-physiologically slow, and a number of changes in amplitude of the received cardiac 
The closest prior art of record is Gillberg in view of Baumann in view of Allavatam. Gillberg in view of Baumann in view of Allavatam discloses the invention substantially as claimed including: an apparatus of an ambulatory medical device, the apparatus comprising: an arrhythmia detection circuit including signal processing circuitry configured to: receive a cardiac signal representative of cardiac activity, apply an atrial arrhythmia detection criteria to the received cardiac signal, apply, in response to the applied atrial arrhythmia detection criteria producing a positive indication of a type of arrhythmia, an atrial arrhythmia confirmation criteria to the received cardiac signal, wherein the atrial arrhythmia confirmation criteria is different from the atrial arrhythmia detection criteria and is more specific to detection of the type of arrhythmia detected than the atrial arrhythmia detection criteria, a sensing event that causes false indications of detection of arrhythmia by one or both of the atrial arrhythmia detection criteria and the atrial arrhythmia confirmation criteria, and adjust, in response to the detected sensing event that causes false indications of detection of arrhythmia by one or both of the atrial arrhythmia detection criteria and the atrial arrhythmia confirmation criteria sensitivity or specificity of the atrial arrhythmia detection criteria and the atrial arrhythmia confirmation criteria.
However, Gillberg in view of Baumann in view of Allavatam fails to disclose the arrhythmia detection circuit adjust the sensitivity or specificity of the atrial arrhythmia detection criteria and the atrial arrhythmia confirmation criteria in response to detecting one or more of a number of pauses in cardiac depolarization in the received cardiac . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792 

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792